Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response (amendments and arguments) are acknowledged.

Election/Restrictions-Maintained
Applicant’s election without traverse of Group I, claims 35-49 and 54-55, as drawn to peptide SEQ ID NO: 32 (attachment of modified antimicrobial peptide fragment SEQ ID NO: 11 to S394 endolysin, a hydrolase employed for improved gram negative bacterial wall penetration by the antimicrobial peptide), in the reply filed on 11/19/20 is acknowledged.

Allowable Subject Matter-Maintained (Claim 49 Allowed)
The claims have been examined on merits as drawn to the elected peptide, which was not found to be reasonably taught or suggested by the prior art of record and amended claim 49 is hereby allowed.  Miss Brumas et al. (U.S. Patent Publication No. 20120316102) is representative of the closet prior art of record to instant peptide SEQ ID NO: 11, the core modified antimicrobial peptide fragment employed in the elected peptide SEQ ID NO: 32, where a 36mer peptide of SEQ ID NO: 2 of Miss Brumas was found to comprise the 25mer peptide of SEQ ID NO: 11:
            1 GGLKKLGKKLKKAGKRVFKAAKKAL 25              ||||||||||: ||||||||::|||Db          1 GGLKKLGKKLEGAGKRVFKASEKAL 25


	Further, any other peptide comprising the core peptide SEQ ID NO: 11 bound to a different endolysin (see e.g. SEQ ID NO: 33), would equally by extension be in condition for allowance were the claims amended to incorporate all such peptides for which written description is present.  As for any other antimicrobial peptides outside employed beyond peptide SEQ ID NO: 11, such constitutes an independent and distinct peptide beyond not falling inside the Markush group for peptide SEQ ID NO: 11 bound to certain endolysins (see Markush rejection below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35,43,45-47,54, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/Primary Examiner, Art Unit 1654